El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
Mediante la Resolución Conjunta núm. 28 de 27 de mayo de 1954, (1) la Asamblea Legislativa de Puerto Rico autorizó a los señores José M. Baralt y Esteban Rivera Treviño a iniciar acción contra el Estado Libre Asociado de Puerto Rico en reclamación de alegados daños causádosle por un incendio ocurrido el día 20 de abril de 1953, mientras se realizaban los estudios para el trazado de la carretera que conduce de Río Piedras a Fajardo, hoy carretera estatal número tres. En virtud de dicha resolución se renunció anticipadamente por el Estado a la defensa de que la actuación *279causante de los daños fue realizada por una persona que no era un agente especial, se extendió el término prescriptivo y se dispensó de la prestación de fianza. (2) Acevedo v. Pueblo, 69 D.P.R. 434 (1948); Campis v. Pueblo, 67 D.P.R. 393 (1947).
Las partes sometieron una estipulación sobre los hechos al tribunal de instancia y en cuanto a la fijación de los daños se designó un comisionado que oportunamente rindió un in-forme. Aparece que allá para el 20 de abril de 1953 el De-partamento de Obras Públicas del Estado Libre Asociado rea-lizaba estudios para el trazado de la nueva carretera estatal número 3 en el tramo comprendido entre las poblaciones de Fajardo y Luquillo. Esta labor se efectuó por una brigada dirigida por el ingeniero Rafael Rexach, Jr. e integrada por varios obreros entre quienes se encontraba Gumersindo Ayala Ponce. Fue necesario realizar parte de los estudios dentro de la finca del demandante Baralt, para lo cual éste había con-cedido la correspondiente autorización. El día indicado, al-rededor de las dos de la tarde, el nivelador ordenó a Ayala que le llevara un jalón a otro obrero que se encontraba distante. Ayala, quien estaba fumándose un cigarrillo, al penetrar al cañaveral intentó apagarlo, y creyendo haberlo hecho, lanzó la colilla al suelo. Súbitamente se incendiaron las hojas se-cas de la plantación de cañas y se desarrolló un incendio que afectó 25.59 cuerdas de retoños pertenecientes a Baralt y 40 cuerdas de caña propiedad de Rivera Treviño.
Se acepta que el ingeniero a cargo de la obra había orde-nado expresamente a los obreros que se abstuvieran de fumar cuando penetraran o estuvieren trabajando dentro de los ca-ñaverales. (3)
*280Se dictó sentencia declarando con lugar la demanda pre-via determinación de que el acto del obrero “al tratar de apa-.gar el cigarrillo en la forma, manera y sitio en que lo hizo, .respondía al interés de cumplir la orden recibida para reali-zar una gestión para beneficio del demandado” y que además medió negligencia del encargado o superior del obrero “al per-mitirle que fuera a ejercitarla apagando la colilla en la forma en que trató de hacerlo”.
En el presente recurso de apelación se señala la comisión de varios errores, pero fundamentalmente se circunscriben a la fijación de la responsabilidad, por haberse considerado al obrero como agente del Estado y haberse determinado que el .acto que provocó el incendio beneficiaba el interés de la parte demandada. Discutiremos este aspecto del caso.
Según señalamos en Jiménez v. El Pueblo, 83 D.P.R. 201 (1961), en donde consideramos una autorización le-gislativa similar para demandar al Estado, el alcance de la resolución conjunta previamente transcrita es hacer aplica-bles a este litigio los principios generales de agencia, o sea, •convertir al Estado en un patrono privado, responsable por las actuaciones de sus agentes o empleados con ocasión de sus funciones y mientras actúen en el desempeño de las mismas como tales empleados o agentes. Rodríguez v. Pueblo, 75 D.P.R. 401, 404-405 (1953). Es preciso pues que la actua-ción generadora del daño tenga alguna relación con la gestión encomendada al empleado y no responda exclusivamente a motivos personales de éste. González v. Cía. Agrícola, 76 D.P.R. 398 (1954) ; Lloréns v. Lozada, 73 D.P.R. 271 (1952) ; Rivera v. Maldonado, 72 D.P.R. 479 (1951); Maysonet v. Sucn. Arcelay, 70 D.P.R. 167 (1949) ; Suárez v. Saavedra, 60 *281D.P.R. 605 (1952) ; Harper y James, The Law of Torts, 1956, vol. II, sec. 26.9, pág. 1390.
La situación específica de la responsabilidad del patrono por el acto de su agente o empleado al lanzar un cigarrillo o provocar un incendio durante el curso del empleo ha sido ob-jeto de consideración en varias ocasiones por cortes de Estados. Unidos. Como frecuentemente ocurre, varias soluciones han sido adoptadas. Examinaremos brevemente los casos repre-sentativos, con especial atención al razonamiento que respalda cada uno de los resultados.
Una brigada de obreros de una corporación dueña de unas, líneas de transmisión de electricidad se dedicaba a su repara-ción. Las líneas estaban tendidas sobre una servidumbre de paso cuyo terreno estaba cubierto de yerba y hojas secas. Se desarrolló un incendio causado por el lanzamiento por uno de los obreros de una colilla o un fósforo encendido. El tribunal indicó que el conocimiento que tenía la demandada de la condición peligrosamente inflamable de la yerba seca le im-ponía la obligación de prohibir a los empleados el uso descui-dado de cigarrillos o fósforos, y que si el patrono tenía infor-mación de que los obreros eran descuidados, bajo las condicio-nes descritas, podía imponérsele responsabilidad por retener-los en el empleo. Sin embargo, se desestimó la reclamación porque el récord no demostraba tal conocimiento. Yore v. Pacific Gas & Electric Co., 277 Pac. 878 (Cal. 1929). Se in-dicó además que ni el hábito de fumar de los empleados ni su actuación al lanzar las colillas o fósforos eran actos dentro de las funciones del trabajo de cavar hoyos e instalar postes para las líneas, y que más bien se trataba de actuaciones para el placer personal de los empleados por las cuales el patrono no era responsable. Véanse, Ireton v. Atchison, T. & S. F. Ry. Co., 152 Pac. 625 (Kan. 1915) ; Marrier v. St. Paul, M. & M. Ry. Co., 17 N.W. 952 (Minn. 1884); Tomlinson v. Sharpe, 37 S. E.2d 498 (N. C. 1946).
En Feeney v. Standard Oil Co., 209 Pac. 85 (Cal. 1922), se trataba de un empleado de una firma distribuidora de ga-*282solina que ocasionó un incendio al dejar caer descuidadamente un fósforo con el cual había encendido un cigarrillo. El piso de la estación de servicio del reclamante estaba cubierto por cierta cantidad de gasolina que se había derramado mientras se efectuaba la entrega de la gasolina. Al desestimarse la .ra«ción contra la Standard Oil Co. se indicó que el acto de engender el cigarrillo no formaba parte de la ejecución de las agestiones de negocio de la demandada y que meramente cons-tituía un acto independiente del empleado para su propio pla>cer personal, y que el hecho de que ocurriera durante el curso «del empleo no era suficiente para que se le impusiera respon-sabilidad al patrono. Véanse, Herr v. Simplex Paper Box Corporation, 198 Atl. 309 (Pa. 1938) ; Kelly v. Lousiana Oil Refining Co., 66 S.W.2d 997 (Tenn. 1934) ; Schuck v. Carney, 118 S.W.2d 896 (Tenn. 1938).
Un encargado de reparaciones de una compañía telefónica vació su pipa de fumar en el patio de un cliente en ocasión de girar una visita para determinar la causa de la falta de fun-cionamiento del teléfono de dicho abonado. Aparentemente la picadura no estaba completamente apagada y se originó un fuego. En Adams v. Southern Bell Telephone & Telegraph Co., 295 Fed. 586 (CCA 4, 1924) se sostuvo que no constituyó error la negativa del tribunal a transmitir una ins-trucción al jurado al efecto de que el empleado actuaba dentro de las funciones del empleo. A nuestro juicio, la importan-cia verdadera de la opinión emitida es la distinción que esta-blece cuando la labor del empleado es de naturaleza inheren-temente peligrosa o cuando existen ciertos peligros obvios de-bido a las circunstancias que rodean la ejecución de la ges-tión. A este aspecto nos referiremos a continuación.
En George v. Bekins Van & Storage Co., 205 P.2d 1037 (Cal. 1949), se alude a decisiones de tribunales que han im-puesto responsabilidad al patrono por incendios provocados por sus empleados en circunstancias similares a las que he-mos considerado a base de la determinación de que las funcio-nes y condiciones peculiares del empleo crean un riesgo irra-*283zonable para la propiedad de terceras personas, aun cuando se hayan tomado precauciones para evitar que se fume. Es decir, que se toma en consideración el riesgo inherentemente peligroso, que para estos fines surge como consecuencia del empleo. De ahí que en Bluestein v. Scoparino, 100 N.Y.S.2d 577 (1950), se haga referencia a que el grado de cuidado que se exige al patrono es en proporción al riesgo en-vuelto con motivo de la naturaleza del trabajo, y que se re-quiera del patrono, no sólo que prohiba expresamente que se fume, sino el ejercicio de la debida y necesaria vigilancia para asegurarse del cumplimiento de tales órdenes. Es cierto que fumar es un hábito común del cual los patronos tienen co-nocimiento y ordinariamente es un acto que no entraña riesgo o peligro para otras personas. No existe obligación de resar-cir cuando el cigarrillo se enciende en lugares en los cuales no puede razonablemente anticiparse que dicho acto causará daños, pero cuando ello puede anticiparse, la situación varía, y se le impone el deber al patrono de asegurarse que el obrero ejercite el debido cuidado bajo las circunstancias. Maloney Tank Manufacturing Co. v. Mid-Continent Petroleum Corp., 49 F. 2d 146 (CCA 10, 1931) ; McKinney v. Bland, 112 P. 2d 798 (Okla. 1941) ; Palmer v. Keene Forestry Ass’n, 112 Atl. 798 (N. H. 1921); cfr. Triplett v. Western Public Service Co., 260 N.W. 387 (Neb. 1935) ; Key ser Canning Co. v. Klots Throwing Co., 118 S.E. 521 (W.Va. 1923); Wood v. Saunders, 238 N. Y. S. 571 (1930).
Harper y James, op. cit., sec. 26.8, pág. 1386, discuten la situación que consideramos, en la siguiente forma: “Existen también actuaciones que no constituyen una desviación del trabajo encomendado al obrero — que ocurren en el empleo, pero que en forma alguna tienden a beneficiar o fomentar los intereses del patrono. Un ejemplo típico es el fumar, con los consiguientes riesgos de fuego. Presumiblemente todas las cortes harían responsable al patrono si permite fumar u omite adoptar aquellas medidas necesarias para evitarlo en aque-llos trabajos en que ello es irrazonablemente peligroso.”
*284Esta es precisamente la solución que corresponde adoptar en el presente caso. Es de conocimiento general el grave riesgo que entraña fumar en un lugar como una plantación de cañas. El Estado no tomó a nuestro juicio las precauciones necesarias para evitar el riesgo indebido a que se sometían los propietarios que accedieron a que sus propiedades se utilizaran para realizar los estudios indicados. Los demandantes tenían derecho a esperar que esta licencia se sutilizara en forma que no les perjudicara. Vincennes Steel Corporation v. Gibson, 106 S.W.2d 173, 175 (Ark. 1937). No «era suficiente que se hubieren dado órdenes para que no se rfumara al penertrar o estar dentro de los cañaverales. Era .necesaria una supervisión activa para que estas órdenes se (cumplieran estrictamente en vista del riesgo “inherentemente (peligroso”, cf. Martínez v. U. S. Casualty Co., 79 D.P.R. 596 ((1956) ; González v. Cía. Agrícola, 76 D.P.R. 398 (1954) ; Lloréns v. Lozada, 73 D.P.R. 271 (1952); ya que como hemos expuesto, el grado de cuidado que se exige al patrono tiene que ser proporcional al mayor riesgo envuelto bajo las circunstancias especiales que rodean el presente caso. En verdad no se trata estrictamente hablando de una aplicación de la doctrina de respondent superior, pues el acto de fumar no tiene conexión razonable con el empleo y constituye más bien un placer personal del obrero, y tampoco puede afirmarse que :sea para beneficiar o propiciar los intereses del patrono. Se trata más bien de riesgos previsibles (foreseeability).
Tampoco se ha cometido el error señalado que se refiere a ciertas partidas de daños incluidas en el informe del comisio-nado.

Se confirmará la sentencia dictada por el Tribunal Superior, Sala de San Juan, en k de junio de 1958.


 La sección 1 de la mencionada resolución conjunta lee como sigue:
“Por la presente se autoriza a Don José M. Baralt y a Don Esteban Rivera, residentes en el municipio de Fajardo, a entablar demanda contra el Estado Libre Asociado de Puerto Rico, haya o no actuado éste a través de un agente especial, acción civil, dentro de los próximos doce meses a par-tir de la fecha de vigencia de esta Resolución, que les permita reclamar ante los Tribunales de Justicia compensación pecuniaria en concepto de indemnización por los daños y perjuicios que alegan les fueron ocasionados por El Estado Libre Asociado de Puerto Rico, por un incendio ocurrido el dia 20 de abril de 1953, en fincas de su propiedad en Fajardo, mientras se realizaban los estudios para la nueva carretera que conduce de Río Piedras a Fajardo.”


 El relevo de prestación de fianza era innecesario ya que desde la aprobación de la Ley núm. 410 de 11 de mayo de 1951 (Leyes, pág. 1093), que enmendó el artículo 4 de la ley general sobre la materia núm. 76 de 13 de abril de 1916 (Leyes, pág. 155) este requisito había sido eliminado.


 El tribunal a quo concluyó además que el día del incendio el obrero no había recibido advertencia alguna y que al recibir la orden de llevar el jalón, aunque estaba íumando, no se le advirtió que dejara de hacerlo an*280tes de cumplir la misma. Esta determinación está huérfana de prueba, pues no aparece entre los hechos que fueron objeto de estipulación. Sin embargo, como veremos, no era necesaria ni indispensable a los fines de la fijación de la responsabilidad civil. Lo mismo podemos decir en cuanto a la descripción que se hace de la forma y manera como el obrero intentó apagar la colilla.